DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-17 and 19 are pending and presented for examination. Claim 1 was amende and claim 18 cancelled via the instant amendment dated 1 December 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 1 December 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claim 12 under 35 U.S.C. 112(b) is WITHDRAWN as “high surface area” was deleted.

The rejection of claims 1, 3, 13, 16 and 19 under 35 U.S.C. 102(a)(1) over Lupul is WITHDRAWN over the instant amendment incorporating previously pending claim 18’s subject matter which was indicated as being allowable as Lupul did not disclose such. As is the dependent rejection of claim 15 under 35 U.S.C. 103 over Lupul in view of Whittle as the independent rejection was withdrawn. As is the dependent rejection of claim 17 under 35 U.S.C> 103 over Lupul.

The rejection of claims 1-7, 9, 10, 12, 14 and 16 under 35 U.S.C. 103 over Reed in view of Yunnan is WITHDRAWN over the instant amendment incorporating previously pending claim 18’s subject matter which was indicated as being allowable as Reed nor Yunnan did not disclose such. As is the dependent rejection of claims 8, 11 and 12 over the same in further view of Rivas. As is the dependent rejection of 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 and 19 are allowable for reasons already of record owing to the incorporating of allowable claim 18’s subject matter into claim 1 as none of the cited prior art either alone or in combination discloses or reasonably suggests usage of carbon dioxide or water vapor at 0.1-3L/min for heating spent cannabis during activation to form activated carbon therefrom as the value of Reed is far below that claimed and there is no reason to utilize higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759